Citation Nr: 0104059	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  96-47 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
neurosis with somatic and dissociative symptoms, 
hyperventilation syndrome and headaches, currently evaluated 
as 30 percent disabling.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from August 1975 to January 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO& IC) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  The veteran's psychiatric disability is productive of no 
more than definite social and industrial impairment, with 
anxiety, depression, irritability and sleep impairment.  
There is no evidence of panic attacks, psychotic processes, 
deterioration in cognition, or more than moderate difficulty 
with social functioning. 

2.  The veteran's service-connected disabilities are 
psychiatric disability, bilateral tinnitus, and bilateral 
hearing loss, for which the combined evaluation is forty 
percent.

3.  The most recent evidence of record reflects the veteran 
is employed full-time as a cashier at a gas station.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for psychiatric disability have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9400 (1996); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 
(2000); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

2.  The criteria for a total rating based on unemployability 
due to service-connected disabilities have not been met.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  General laws and Regulations

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board notes that all records pertinent to the veteran's 
appeal have been obtained, and the veteran has been provided 
current VA examinations of his psychiatric disorder in June 
2000.  The veteran has been informed of the evidence 
necessary to substantiate his claims and of the evidence that 
he should submit to substantiate his claims.  There is no 
outstanding evidence which should be obtained.  Consequently, 
there is no further action to be undertaken to comply with 
the provisions of the VCAA, and the veteran will not be 
prejudiced as a result of the Board deciding this appeal 
without first affording the RO&IC an opportunity to consider 
his claims in light of the VCAA.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000). The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

B.  Factual Background

On file are private hospital reports from St. Mary's and St. 
Joseph's Medical Centers, dated in January and March 1996, 
reflecting that the veteran was admitted in January 1996 for 
depression with somatic features.  An emergency room report, 
submitted by St. Joseph's Medical Center, dated in March 
1996, reflects that the veteran was admitted with thoughts of 
depression and suicidal plan and ideation.  The veteran 
reported having a fair amount of marital discord.  He was 
noted to have been employed as a restaurant manager and a 
farmer.  A history of depression was recorded by the 
examiner.  The veteran reported having been on and off 
medication over the previous three years.  He was oriented in 
all spheres.  There was a cut on his neck where the veteran 
indicated that he had thought about cutting himself while 
shaving.  An assessment of significant depression with 
multiple stressors was entered.  The veteran was admitted to 
the psychological unit for an additional evaluation.  

During an initial admission interview at the psychiatric unit 
at St. Joseph's Medical Center in March 1996, the veteran 
expounded on his marital discord, primarily involving his 
wife.  The veteran was tearful, with decreased energy and 
motivation.  He felt that the future was hopeless.  He 
stated, "I've lost everything."  He admitted to having 
suicidal feelings and thoughts of cutting himself.  The 
veteran reported that he had feelings of depression, 
diminished energy, decreased motivation, diminished appetite, 
significant sleep difficulties, anxiety and feelings of 
hopelessness and helplessness, suicidal feelings, and urges 
to harm others (i.e., spouse or spouse's boyfriend.)  

A mental status examination revealed a depressed face and a 
markedly depressed affect.  The veteran also seemed anxious.  
His thought content revolved around concerns of his current 
state of affairs, feeling hopeless and helpless to make 
changes, and uncertainty about his mental stability.  He 
denied having any hallucinations.  There was no evidence of 
any delusional thinking.  He was oriented in all three 
spheres.  His memories for recent, remote and immediate 
recall were intact.  His judgment was impaired by his 
emotional intensity.  His insight was limited.  A diagnosis 
of recurrent major depression was entered.  Global Assessment 
Functioning Scores (GAF) of 45 and 55 were recorded at 
admission and discharge, respectively.  

During a mental status examination at the psychological unit 
at St. Joseph's Medical Center in March 1996, the veteran was 
fully alert and oriented.  He had good overall hygiene.  He 
was not evasive or defensive.  His mood was that of severe 
depression.  His affect was restricted.  He was noted to tear 
up on numerous occasions, but he reportedly seldom allowed 
himself to cry.  His memory for recent and distant events was 
good.  His vocabulary and fund of information suggested low-
average range intellectual ability.  His thought process was 
coherent and goal-directed.  There was no indication of 
flight of ideas, tangential associations or 
circumstantiality.  Thought content did not reveal any clear 
delusion.  The veteran engaged in numerous ruminations 
regarding his spouse's recent behavior and her failure to 
understand its effect on others.  He reported that his 
suicidal ideation had diminished to some degree.  However, he 
had thoughts of hurting others.  His overall insight was 
fair.  

A March 1996 report, submitted by the Northland Counseling 
Center, reflects that the veteran continued to be depressed, 
anxious with thoughts of suicide.  He reported that he had 
been laid off from his job as a restaurant manager because of 
his depressive symptoms.  When examined, he appeared to have 
somewhat concrete thinking.  His affect was flat.  He denied 
having any current suicidal ideation, and indicated that his 
goals were to become more assertive, decrease his guilt, 
increase his self-image and decrease the sexual images of his 
spouse with other men.  The examiner diagnosed the veteran as 
having major moderate depressive disorder and a personality 
disorder with dependent traits.  A GAF score of 57 was 
recorded.  

During a July 1996 VA psychiatric examination, the veteran 
reported that he was employed as a full-time cook, lived with 
friends and was on several medications for his depression.  
The veteran indicated that he continued to have problems with 
hyperventilation.  He related that he was forgetful at work, 
and that the waitress had to remind him of his orders.  
However, he was able to get alone well enough to retain his 
job.  The veteran reported that he slept better with 
medication, attended church and was active in "Little 
League."  

A mental status examination related that the veteran was 
oriented in all spheres.  His affect was characterized by 
tension.  His speech was normal in mechanics and content, and 
his associations were coherent and relevant.  Intellectual 
functioning appeared unchanged.  The veteran denied having 
any nightmares, amnesia or sleepwalking or alcohol abuse with 
the exception of an occasional beer.  The examiner noted that 
while the veteran had a history of possible dissociative 
episodes of brief duration, there was no history of 
psychosis.  The veteran had some depression with suicidal 
thinking which was centered on his marital problems.  He 
denied any violence toward his spouse or toward anyone else.  
The examiner noted that the veteran had lost weight and that 
his dyspepsia had increased because of his current 
difficulties.  A diagnosis of generalized anxiety disorder 
with headaches and history of upper gastrointestinal 
symptoms, continuing, and new dissociative phenomenon was 
entered.  The examiner also recorded that the veteran had a 
history of major recurrent depression.

A November 1996 VA social and industrial survey is also of 
record.  A review of that report reflects that the veteran 
was separated from his wife, had feelings of hostility 
towards women which interfered with ability to adjust 
socially, was in psychotherapy which he felt was helping him, 
had applied for employment, had difficulty sleeping which had 
improved with medication, was without friends and wished to 
remain involved with his children (he saw his five children 
once a week, usually at school), and that he was fighting for 
their custody.  The veteran related that he had worked as a 
restaurant manager and cook, and added that he was unable to 
keep these positions for long periods of time because he had 
difficulty concentrating, difficulty managing his temper.  He 
indicated he would end up "pacing" after a couple of hours.  
The veteran reported that he was unemployed. 

During a November 1996 VA neurological examination, the 
veteran stated that he had anxiety neurosis which made it 
difficult for him to concentrate in his work. Also, he stated 
he was easily irritable and emotionally aggressive toward 
women and was unable to work.  

Upon examination, the veteran's speech and language were 
normal.  He recalled the last three presidents.  After three 
minutes, he recalled 2/3.  Serial sevens were 5/5.  Overall, 
it was the examiner's opinion that the veteran's claim of an 
inability to work was primarily secondary to his psychiatric 
problems; namely, anxiety neurosis with somatic and 
dissociative symptoms.  

A November 1996 VA psychiatric examination report reflects 
that the veteran was employed as a cook and a mechanic and 
that he lived with his mother and brother.  The veteran's 
service and psychiatric history were reported in extensive 
detail.  The veteran indicated that he was depressed, anxious 
and had lost ten pounds.  He related that his energy had 
decreased but that his interests and activities were normal, 
including reading old books and talking with various 
politicians, in order to regain custody of his children.  He 
reported that his memory was decreased and that he had "lost 
a lot," but that his concentration was normal.  He denied 
having any auditory or visual hallucinations but indicated he 
would occasionally see someone "standing there" like a 
shadow.  It was noted this had occurred daily over the years.  
The veteran denied having any paranoid ideation and believed 
that he was a good listener, in that he was "understanding" 
and that he could "bring people out of their blues."  He 
reported having a pessimistic attitude when questioned about 
suicidal ideation.  He did not have a suicide plan, 
timetable, specific intent or previous attempts and stated 
that he "probably will never do it."  Although he indicated 
that he was "not mad" at his wife or her boyfriend, at 
times he "just wants to get rid of people."  A typical day 
for the veteran included working, showering, watching 
television and reading until bedtime.  He stated that he had 
not abused any illicit substances since 1979. 

A mental status examination in November 1996 revealed that 
the veteran was adequately groomed except for the grease 
under his fingernails.  His psychomotor activity was calm.  
His speech was normal in rate and rhythm, but was 
circumstantial.  His affect was neutral.  His mood was 
described as "depressed" and "anxious."  Thought content 
was free of auditory or visual hallucinations, paranoid, 
suicidal, or homicidal ideation.  He had a history of 
illusions in which he would see a shadow that he believed 
with his grandmother.  Thought process was circumstantial.  
Insight and judgment were limited.  The veteran was found by 
the examiner to have avoidant, dependent, passive aggressive, 
self defeating, paranoid, schizotypal, schizoid and 
borderline and narcissistic features.  An Axis I diagnosis of 
malingering was entered by the examiner.  Other diagnoses 
included polysubstance dependence in apparent remission per 
the veteran's report and a personality disorder with 
prominent narcissistic, histrionic and passive dependent 
traits.  A GAF score of 70 was recorded.  

When seen at the Northland Clinic in June and July 1997, the 
veteran voiced concerns about his children being sexually 
abused by their mother.  The veteran continued to have 
increased anxiety, depression, irritability, loss of 
appetite, sleep disturbance, and problems with loss of 
memory.  He denied having any problems with concentration and 
stated that he was withdrawn and isolating himself.  He had 
some feeling of guilt over his ex-wife and an incident in 
service when he rolled a tank over some of his peers.  The 
veteran denied having any problems with impulse control or 
deviant behaviors, sexually acting out, or having damaged the 
property of others.  The examiner noted that the veteran 
continued to have anger toward his ex-wife and thought that 
it was possible that he might become violent toward her.  A 
clinical evaluation revealed that the veteran was worried 
about his children.  He denied having a bad temper and stated 
that when he would get upset, he would walk away.  However, 
in a previous session, he admitted to having yelled at his 
children.  There were no symptoms of hallucinations, 
delusions or paranoia.  However, he had feelings of 
depersonalization or derealization as if he felt he belonged 
on another planet.  His appearance was sloppy in dress.  He 
was hostile and had an angry facial expression.  He did not 
have good eye contact during all sessions with the examiner.  
The veteran peppered the interview with angry outbursts and 
was, at times, evasive.  He was rather negativistic, 
irritable, and hostile throughout.  He was oriented in all 
spheres.  The veteran counted the tiles on the wall in the 
examiner's office.  His memory, insight and judgment were 
poor.  His intellectual ability appeared to be in the low 
normal to borderline area, which was inconsistent with his 
having attended college for four years.  The entire mood and 
affect of the session was hostile and angry, and was 
primarily focused on his ex-wife.   

After a clinical evaluation in 1997 at the Northland Center, 
the examiner summarized the veteran as being an angry 
individual with a tendency to ruminate over his feelings that 
his children were being physically abused and neglected.  He 
also had suspicions that one of the children was being 
sexually abused due to some behavior during night terrors.  
He reported some unusual thought processes with feelings of 
having come from another planet.  He endorsed obsessional 
thinking.  He stated he counted the tiles on the ceiling of 
the examiner's office and added that he counted things over 
and over in his head.  The examiner felt that the thoughts 
regarding his children being abused were somewhat obsessional 
as well.  An Axis I diagnosis of an adjustment disorder with 
anxiety was entered.  Obsessive compulsive disorder, major 
depressive disorder, by history, paranoid personality 
disorder were to be ruled out.  A GAF score of 55 was 
entered.  

During a July 2000 VA psychiatric examination, the examiner 
reported that the veteran had a very wide variety of 
diagnoses, all of which pointed to characterologic problems, 
and difficulty in adjustment.  These were borne out by his 
marital problems which resulted in divorce due to his wife's 
unfaithfulness.  The veteran's children had been placed in 
foster care, and the veteran was living with a woman and her 
two children.  He related that he was employed fifty to sixty 
hours a week as a cashier at a gas station.  The veteran was 
very angry toward his children and ex-wife.  He related that 
he had not sought any psychiatric treatment at the VA or 
private facility for a couple of years because he could not 
afford it.  He was not on any psychiatric medications.  The 
veteran related that he volunteered at a nursing home once or 
twice a week, and attended church regularly.  He had a 
history of possible visual hallucinations (i.e., he would see 
a motor vehicle accident when there was none present.)  He 
had not heard voices recently.  

A mental status examination in July 2000, revealed that the 
veteran was fairly neat in appearance, pleasant, oriented, 
alert and cooperative.  The veteran's affect was appropriate.  
His speech was normal in mechanics and content.  His 
associations were coherent and relevant, and were somewhat 
circumstantial.  His intellectual functioning appeared 
grossly unchanged.  The veteran had difficulty getting to 
sleep, but denied having any nightmares, amnesia or 
sleepwalking.  He had a number of somatic complaints (i.e., 
headaches and back pain.)  He was not suicidal, but reported 
tearfulness from time to time.  The veteran related that he 
had lost some weight.  Axis I diagnoses of generalized 
anxiety disorder with tendency toward somatization and 
history of substance abuse said to be in remission were 
recorded by the examiner.  Other diagnosis included 
personality disorder with narcissistic histrionic passive 
dependent traits.  A GAF score of 60 was entered. 

C.  Analysis

1.  Increased evaluation claim

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2000).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities. 61 Fed. Reg. 52695 (1996). On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV). 61 Fed. Reg. 
52700 (1996) (codified at 38 C.F.R. § 4.125). The new 
criteria for evaluating service-connected psychiatric 
disability are codified at 38 C.F.R. § 4.130 (2000).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary does so.

In the present case, the Board notes that the RO&IC evaluated 
the veteran's claim under the prior schedular criteria in 
making its rating decision of July 1996.  An April 1997 
Supplemental Statement of the Case, however, considered the 
veteran's claim under the new schedular criteria. 
Accordingly, there is no prejudice to the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993), and in light of 
Karnas, the Board will proceed to analyze the veteran's claim 
under both sets of criteria to determine if one is more 
favorable to the veteran.

Previous Psychiatric Disability Rating Criteria.

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects. 38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability. 38 C.F.R. § 4.130 (1996).  
In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).

Under 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996), a 30 
percent rating is warranted for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms must 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; and 
where, by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired. In such cases, the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
schedular evaluation is warranted when the attitudes of all 
contacts, except the most intimate, are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132 (1996).  The 
Board notes that each of the three criteria for a 100 percent 
rating under Diagnostic Code 9411 is an independent basis for 
granting a 100 percent rating.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment. In a subsequent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite." 38 
U.S.C.A. § 7104(c).

The evidence of record demonstrates that the veteran's 
disability picture for his service-connected psychiatric 
disability most nearly approximates the criteria for a 30 
percent evaluation under Diagnostic Code 9400.  While the 
veteran admittedly evidenced occasional depression, anger and 
hostility, primarily focused on his ex-wife, he denied having 
any problem with impulse control, deviant behavior or 
thoughts of damaging the property of others when seen in 1997 
at a private facility.  While the veteran was admitted to a 
private hospital in March 1996 for depression and suicidal 
intent, when examined by VA in November 1996, he reported 
that he did not have any suicidal intent or previous 
attempts, and stated that he would probably never follow 
through with an attempt.  The Board notes that each of the 
referenced examinations included a review of the veteran's 
psychiatric history.  Even assuming the presence of hostility 
and anger toward his ex-spouse and children, the veteran 
attempted to maintain relationships with his children by 
visiting them once a week and by trying to obtain their 
custody.  The veteran was assigned GAF scores consistent with 
the current evaluation for his psychiatric disability.  
Indeed, the most recent GAF score of 60, assigned in July 
2000, was higher than the previous scores of 55 recorded in 
1997.  The GAF score is the examiner's judgment of the 
individual's overall level of psychological, social, and 
occupational functioning; the scores from 51 to 60 indicate 
moderate impairment, and no more.  The American Psychiatric 
Association, Diagnostic and Statistical Manual of Psychiatric 
Disabilities, Fourth Edition, 1994 (DSM-IV), 38 C.F.R. 
§ § 4.125, 4.130 (2000).

While the veteran's symptoms have caused difficulty with 
social functioning, the resulting impairment is no more than 
moderate as indicated by the findings and the descriptions by 
various examiners.  The veteran has continued to maintain 
meaningful interpersonal relationships with his children and 
currently lives with a woman and her children.  In addition, 
when examined by VA in July 2000, the veteran related that he 
volunteered weekly at a nursing home, attended church, and 
participated in "Little League."  Finally, although the 
veteran maintained that his psychiatric disorder interfered 
with his employment, he indicated that he was able to be 
employed as a cashier fifty to sixty hours a week. 

In light of these circumstances, the Board concludes that a 
higher rating is not warranted under the old criteria.

New Psychiatric Rating Criteria.

Under 38 C.F.R. § 4.130, Diagnostic Code 9400 (2000), a 30 
percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The evidence clearly shows that the veteran does not meet the 
new criteria for an evaluation in excess of 30 percent.  
While the veteran had a restricted affect and impaired 
judgment when examined in 1997, his affect was found to have 
been appropriate during a July 2000 VA examination and his 
intellectual function at that time appeared grossly 
unchanged.  In addition, the veteran's speech was normal in 
thought content in July 2000 as opposed to being slurred when 
evaluated in 1997.  In addition, there is no evidence of 
panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of long-term 
memory or abstract thinking.  Moreover, while the veteran has 
reportedly experienced depression, he denied any suicidal 
intent when examined by a private facility in 1997.  In 
addition, although he experienced periods of irritability and 
hostility toward his ex-wife and children, there is no 
history of homicidal ideation or violent behavior.  As noted 
above, the veteran denied having any problems with impulse 
control, deviant behavior, or damaging the property of others 
when examined in 1997.  In any event, despite the veteran's 
complaints of anxiety and depression, he has been most 
recently reported as not under any psychiatric treatment or 
taking any psychotropic medication.  

As noted in the preceding paragraphs, although the veteran 
reported a history of tension and hostility, primarily 
focused on his ex-wife, the referenced tension has apparently 
resolved, and the veteran has attempted to maintain 
relationships with his five children.  In fact, the veteran 
was reportedly attempting to obtain custody of his children 
prior to them being placed in foster care.  Moreover, while 
the veteran contends that his psychiatric disability renders 
him unemployable, he recently reported that he was working 
fifty to sixty hours a week as a cashier at a gas station.  
In addition, the veteran has maintained his activity level by 
reading novels, volunteering weekly at a nursing home, and 
attending church.  Therefore, the Board concludes that an 
increased evaluation for the veteran's service-connected 
psychiatric disability under the new criteria of Diagnostic 
Code 9400 is not warranted.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2000).  However, the record reflects that the 
veteran psychiatric symptoms have not impaired his ability to 
work as he is currently employed fifty to sixty hours a week 
as a cashier.  The Board also notes that there is no evidence 
that the veteran's psychiatric disability has necessitated 
frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
Indeed, as note previously, the veteran is not seeking any 
current treatment, either from a private facility or from VA, 
for his psychiatric disorder.  Therefore, the Board finds 
that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

2.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more. 38 C.F.R. 
§ 4.16 (2000).  The veteran's only service- connected 
disabilities consist of his psychiatric disability, rated as 
30 percent disabling, bilateral tinnitus, rated as 10 percent 
disabling and bilateral hearing loss, rated as noncompensably 
disabling.  As the veteran does not meet the minimum 
schedular requirements for a total rating based on 
unemployability, the Board must also conclude that a total 
rating based on unemployability is not warranted.

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the veteran's claim for a total rating 
based on unemployability due to service-connected 
disabilities should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1).  However, as 
noted previously, the veteran reported being employed as a 
cashier at a gas station fifty to sixty hours a week during a 
July 2000 VA examination.  Moreover, the current evidence of 
record does not reflect frequent periods of hospitalization 
or otherwise indicate that the veteran's service-connected 
disabilities have resulted in an exceptional or unusual 
disability picture.  Accordingly, referral of the veteran's 
claim to the Director of the Compensation and Pension Service 
for extra- schedular consideration is not warranted.


ORDER

Entitlement to a rating in excess of 30 percent for 
psychiatric disability is denied.

Entitlement to a total rating based on unemployability due to 
service-connected disabilities is denied.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals



 

